         Case 1:17-cv-00381-PX Document 20 Filed 02/21/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

                                           )
ELIZABETH A. RECUPERO and RAY              )   Case No: 1:17-cv-00381-JKB
MORRISON, Derivatively on Behalf of        )
OSIRIS THERAPEUTICS, INC.,                 )
31 Marron Ave.                             )   STIPULATION VOLUNTARILY
Stoughton, MA 02072                        )   DISMISSING THE ACTION WITH
                                           )   PREJUDICE
               Plaintiffs,                 )
       vs.                                 )
                                           )
PETER FRIEDLI,                             )
c/o Osiris Therapeutics, Inc.              )
7015 Albert Einstein Dr.                   )
Columbia, MD 21046                         )
                                           )
YVES HUWYLER,                              )
c/o Osiris Therapeutics, Inc.              )
7015 Albert Einstein Dr.                   )
Columbia, MD 21046                         )
                                           )
JAY M. MOYES,                              )
c/o Osiris Therapeutics, Inc.              )
7015 Albert Einstein Dr.                   )
Columbia, MD 21046                         )
                                           )
THOMAS M. BRANDT,                          )
c/o Osiris Therapeutics, Inc.              )
7015 Albert Einstein Dr.                   )
Columbia, MD 21046                         )
                                           )
                Defendants,                )
       and                                 )
                                           )
OSIRIS THERAPEUTICS, INC.                  )
7015 Albert Einstein Dr.                   )
Columbia, Howard County, MD 21046          )
c/o The Corporation Trust Inc.             )
351 West Camden Street                     )
Baltimore, MD 21201,                       )
                                           )
               Nominal Defendant.          )
                                           )
                                           )
             Case 1:17-cv-00381-PX Document 20 Filed 02/21/19 Page 2 of 5



         Plaintiffs Elizabeth A. Recupero and Ray Morrison, Nominal Defendant Osiris

Therapeutics, Inc. (“Osiris”), and Defendants Peter Friedli, Yves Huwyler, Jay M. Moyes, and

Thomas M. Brandt (collectively, “the Parties”), each by and through their respective counsel,

respectfully file this Stipulation for Voluntary Dismissal With Prejudice. In support of this

Stipulation, the Parties state as follows:


         WHEREAS, this is a shareholder derivative action on behalf of nominal party Osiris

against certain of its directors and officers alleging that those individuals breached their fiduciary

duties through a lack of oversight, engaged in gross mismanagement of the Company and were

unjustly enriched as a result of failing to disclose that Osiris had filed misleadings statements with

the United States Securities & Exchange Commission, and that making a demand on the Board

would have been futile;


         WHEREAS, a similar shareholder derivative action on behalf of Osiris against certain of

its directors and officers for alleged similar violations of defendants’ fiduciary duties was pending

before the United States District Court for the District of Maryland (the “District Court”), Salley

v. Osiris Therapeutics, et al., Case No. 17-cv-03777 (the “Salley Action”) and is the subject of a

settlement;


         WHEREAS, the parties submitted the settlement for approval before the District Court;


         WHEREAS, the District Court preliminarily approved the settlement and approved the

form and manner of notice to Osiris shareholders provided for in the Stipulation of Settlement

dated October 24, 2018;


         WHEREAS, Osiris provided notice in accordance with the District Court’s preliminary

approval order;

                                                  2
4834-7368-0264, v. 1
             Case 1:17-cv-00381-PX Document 20 Filed 02/21/19 Page 3 of 5



         WHEREAS, having received no objections from any Osiris shareholders, on February 1,

2019, the District Court approved a settlement and release of the derivative claims pending before

it (the “Settlement”) and entered a Final Order and Judgment, attached hereto as Exhibit A;


         WHEREAS, in light of the Settlement and Final Order and Judgment in the Salley Action,

the derivative claims in this action should be dismissed with prejudice; and


         WHEREAS, because notice was provided to Osiris shareholders concerning the proposed

settlement and final order of dismissal in the Salley Action, and no objections were filed, the Parties

request that the Court exercise its discretion to grant this stipulation without requiring additional

notice to Osiris shareholders regarding the voluntary dismissal of this action.


         THEREFORE, IT IS STIPULATED AND AGREED by the Parties, through their

respective counsel of record, that the above-captioned action be dismissed with prejudice with

each party to bear its own attorneys’ fees, costs and expenses, and that, with the Court’s

permission, notice need not be provided to Osiris shareholders regarding this voluntary dismissal.


                                      Respectfully submitted,



                                              /s/ Cynthia L. Leppert
                                      Cynthia L. Leppert (Bar No. 05857)
                                      Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.
                                      One South Street, 27th Floor
                                      Baltimore, MD 21202
                                      Tel: (410) 332-8529
                                      Fax: (410) 332-8578
                                      Email: CLL@NQGRG.com




                                                  3
4834-7368-0264, v. 1
             Case 1:17-cv-00381-PX Document 20 Filed 02/21/19 Page 4 of 5



                                 GAINEY MCKENNA & EGLESTON
                                 Thomas J. McKenna (admitted pro hac vice)
                                 440 Park Ave., South
                                 New York, NY 10016
                                 Tel: (212) 983-1300
                                 Fax: (212) 983-0383
                                 Email: tjmckenna@gme-law.com

                                 Counsel for Plaintiffs Elizabeth A. Recupero
                                 and Ray Morrison


                                          /s/ Scott R. Haiber
                                 Scott R. Haiber (Bar No. 25947)
                                 Hogan Lovells US LLP
                                 100 International Drive, Suite 2000
                                 Baltimore, MD 21202
                                 Telephone: (410) 659-2700
                                 Facsimile: (410) 659-2701

                                 Counsel for Nominal Defendant Osiris Therapeutics, Inc.



                                        /s/ David Barmak
                                 David Barmak (Bar No. 06816)
                                 Mintz Levin Cohn Ferris Glovsky & Popeo, P.C.
                                 701 Pennsylvania Avenue NW
                                 Washington, D.C. 20004
                                 Telephone: (202) 434-7300

                                 Counsel for Defendant Jay Moyes and Thomas M. Brandt



                                          /s/ Douglas W. Baruch
                                 Douglas W. Baruch (Bar No. 12554)
                                 Fried, Frank, Harris, Shriver & Jacobson LLP
                                 801 17th St NW
                                 Washington, DC 20006
                                 Tel: (202) 639-7000
                                 Fax: (202) 639-7003
                                 douglas.baruch@friedfrank.com
                                 karl.groskaufmanis@friedfrank.com

                                 Counsel for Defendant Yves Huwyler


                                            4
4834-7368-0264, v. 1
             Case 1:17-cv-00381-PX Document 20 Filed 02/21/19 Page 5 of 5




                                         /s/ Andrew D. Freeman
                                 Andrew D. Freeman (Bar No. 03867)
                                 Brown Goldstein Levy LLP
                                 120 East Baltimore Street, Suite 1700
                                 Baltimore, Maryland 21202
                                 Tel: (410) 962-1030
                                 Fax: (410) 385-0869
                                 adf@browngold.com

                                 Counsel for Defendant Peter Friedli




                                            5
4834-7368-0264, v. 1
